Citation Nr: 1759038	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  16-04 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to asbestos and ionizing radiation exposure.  

2.  Entitlement to service connection for a right knee condition. 

3.  Entitlement to service connection for a hernia.

4.  Entitlement to service connection for bilateral upper extremity peripheral neuropathy. 

5.  Entitlement to service connection for tooth decay and gum disease, to include as due to ionizing radiation exposure. 

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	James M. McElfresh II, Agent


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1957 to September 1959 and a period of active duty for training (ACDUTRA) in June 1954.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

In May 2017, the Board reopened issues 1 through 5 and remanded all the issues for further development.  Substantial compliance was not achieved.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

This appeal was advanced on the Board's docket.  See 38 U.S.C. § 7107(a)(2) (West 2012); 38 C.F.R. § 20.900(c) (2017).

The issue of entitlement to service connection for prostate cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  The Veteran's hernia, tooth decay and gum disease, right knee condition, and bilateral upper extremity peripheral neuropathy are not etiologically related to service. 

2.  The Veteran's tinnitus is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria have not been met for service connection for a hernia, tooth decay and gum disease, a right knee condition, and bilateral upper extremity peripheral neuropathy.  See 38 U.S.C. §§ 101, 1110 (West 2012); 38 C.F.R. §§ 3.159(a)(1), 3.303(d) (2017).

2.  The criteria have been met for service connection for tinnitus.  See 38 U.S.C. §§ 1110, 1112, 1113, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that the aforelisted disabilities are etiologically related to service; however, based on the evidence discussed below, the Board finds that only the Veteran's tinnitus is etiologically related to service.  

The Veteran lacks the medical background necessary to competently render etiological opinions for hernia, tooth decay and gum disease, right knee condition, or bilateral upper extremity peripheral neuropathy; however, the Veteran is competent to self-diagnose tinnitus onset, as this disability is subjective and lay-observable.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  As such, the crux of the claims is whether the preponderance of the competent evidence of record weighs in favor of a finding of service connection.  However, the record lacks competent etiological opinions for hernia, tooth decay and gum disease, right knee condition, and bilateral upper extremity peripheral neuropathy; further, the record lacks any competent indication of an etiological relationship, such that VA would be required to provide examinations.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Nevertheless, as the Veteran reported ongoing tinnitus since his in-service noise exposure, the Board finds that service connection for tinnitus is warranted.


ORDER

Entitlement to service connection for a right knee condition is denied. 

Entitlement to service connection for a hernia is denied.

Entitlement to service connection for bilateral upper extremity peripheral neuropathy is denied. 

Entitlement to service connection for tooth decay and gum disease is denied. 

Entitlement to service connection for tinnitus is granted.


REMAND

The October 2017 prostate cancer opinion is inadequate, as it failed to discuss potentially favorable evidence.  See December 1959 VA examination (prostate infection noted); March 2014 submission of medical literature (article titled "Presence of Asbestos Bodies in Organs Other than the Lung"); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket.  See 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Obtain an addendum opinion to assess the etiology of the Veteran's prostate cancer.  The opinion must discuss the: 

(a)  December 1959 VA examination (prostate infection noted); and

(b)  March 2014 submission of medical literature (article titled "Presence of Asbestos Bodies in Organs Other than the Lung").  

The Board has found the October 2017 opinion inadequate because of the examiner's failure to address (a) and (b).  

The Veteran has the right to submit additional evidence and argument on the remanded matter.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  All remanded claims must be handled expeditiously.  See 38 U.S.C. §§ 5109B, 7112.





______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


